Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 12/01/2021. Claims 1-3, 5-6, 11-14, and 16-20 have been amended, claims 4 and 15 have been cancelled, and claims 21-22 have been added. Claims 1-3, 5-14, and 16-22 are currently pending.
	
Response to Arguments
Claims 4 and 15 have been cancelled, therefore the rejections of claim 4 and 15 no longer stand.
In light of Applicant’s amendments to the specification, the objections to the drawings and the specification have been withdrawn.
In light of Applicant’s amendment, the objections to claim 11 and 18 have been withdrawn.
In light of Applicant’s amendment, the 112(b) rejections of claim 6 has been withdrawn.
Applicant’s amendments and arguments regarding the 101 rejection have been fully considered and are considered to be persuasive. In light of Applicant’s amendment, the 101 rejections of claims 1-3, 5-14, and 16-20 have been withdrawn.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant's argues on pages 15-16 that the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Dependent claims 2-3, 5-11, 13-14, 16-18, 20, and 21-22 are rejected because they fail to correct the deficiencies of the independent claims 1, 12, and 19 on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14, and 16-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Bernard et al (US 10140421 B1, herein Bernard).
Regarding claim 1, Bernard teaches a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 3 lines 62-67 – col. 4 lines 1-2 recite fig. 2A presents an embodiment of client device 120. Each client device 120 can include one or more client processing devices 230, one or more client memory devices 240, one or more client input devices 250, one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly, and/or one or more client display devices 270, connected via bus 280), wherein the computer executable components comprise: 
a collection component that collects data samples for potential inclusion in a training data set for training a machine learning model to perform an inferencing task based on the training data set (col. 49 lines 64-67 – col. 50 lines 1-5 recite medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity (i.e. data samples are collected), can be sent to multiple users selected by the medical scan annotator system 106, and the annotations received from the multiple medical professionals can be processed automatically by a processing system of the medical scan annotator system, allowing the medical scan annotator system to automatically determine a consensus annotation of each medical scan. Col. 6 lines 18-29 recites some or all of the data included in a medical scan entry 352 can be used to train some or all medical scan analysis functions (i.e. the data samples are used to train a machine learning model) of the medical scan analysis function database 346 such as one or more medical scan image analysis functions, one or more medical scan natural language analysis functions, one or more medical scan similarity analysis functions, one or more medical report generator functions, and/or one or more medical report analysis functions, for example, in conjunction with the medical scan image analysis system 112, the medical scan natural language analysis system 114, and/or the medical scan comparison system 116. Col. 57 lines 35-42 recite the medical scan diagnosing system 108 can generate inference data 1110 for medical scans by utilizing a set of medical scan inference functions 1105 (i.e. generate inferences based on the data), stored and run locally, stored and run by another subsystem 101, and/or stored in the medical scan analysis function database 346, where the function and/or parameters of the function can be retrieved from the database by the medical scan diagnosing system) and stores the data samples in an annotation queue (col. 40 lines 62-66 recite a plurality of triaged and/or uploaded scans can be queued for review by a selected user, and the medical scan assisted review system 102 can present a listed queue of scans for review via another view of the interactive interface 275 presented by the display device (i.e. data samples are stored in a queue)); 
an annotation management component that sends a data sample of the data samples for annotation with ground truth information using different annotation processes, resulting in reception of a plurality of ground truth annotations for the data sample (col. 49 lines 64-67 – col. 50 lines 1-5 recite medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106, and the annotations received from the multiple medical professionals can be processed automatically by a processing system of the medical scan annotator system (i.e. sending data samples for annotation using different annotation processes), allowing the medical scan annotator system to automatically determine a consensus annotation of each medical scan); 
an annotation accuracy evaluation component that determines predicted levels of confidence in respective annotations of the plurality of ground truth annotations (col. 53 lines 21-27 recite in some embodiments, confidence scores for each individual annotation can also be calculated for each user's annotation (i.e. determining a confidence level for each respective annotation), and the consensus confidence score 1050 can be generated based on these confidence scores, for example, based on an average confidence score, based on confidence scores of annotation data that matches the final consensus annotation 1030, etc.)
a training data selection component that adds the data sample to the training data set with information identifying the plurality of ground truth annotations and the predicted levels of confidences in the respective annotations (col. 53 lines 21-27 recite in some embodiments, confidence scores for each individual annotation can also be calculated for each user's annotation (i.e. a confidence level for each respective annotation), and the consensus confidence score 1050 can be generated based on these confidence scores, for example, based on an average confidence score, based on confidence scores of annotation data that matches the final consensus annotation 1030, etc. Col. 72 lines 57-61 recite training set criteria, for example, identified in training parameters 620 of the medical scan image analysis function, can be utilized to automatically identify and select medical scans to be included in the training set from a plurality of available medical scans. Col. 72 line 67 – Col. 73 lines 1-2 recite the training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461, requiring that performance score data 530 for a hospital and/or medical professional associated with the medical scan compares favorably to a performance score threshold, requiring that the medical scan has been reviewed by at least a threshold number of medical professionals, requiring that the medical scan and/or a diagnosis corresponding to a patient file of the medical scan is older than a threshold elapsed time period, or based on other criteria intended to insure that the medical scans and associated data in the training set is reliable enough to be considered "truth" data (i.e. adding data samples and information regarding the confidence level of sample annotation to a training set));
and a model development module that employs the data sample and the plurality of ground truth annotations to train the machine learning model to perform the inferencing task (col. 6 lines 8-29 recite some or all of the data included in a medical scan entry 352 can be used to aid a user in generating or editing diagnosis data 440, for example, in conjunction with the medical scan assisted review system 102, the medical scan report labeling system 104, and/or the medical scan annotator system 106. Some or all of the data included in a medical scan entry 352 can be used to allow one or more subsystems 101, such as automated portions of the medical scan report labeling system 104 and/or the medical scan diagnosing system 108, to automatically generate and/or edit diagnosis data 440 or other data the medical scan. Some or all of the data included in a medical scan entry 352 can be used to train some or all medical scan analysis functions of the medical scan analysis function database 346 (i.e. training the machine learning model using annotation data) such as one or more medical scan image analysis functions, one or more medical scan natural language analysis functions, one or more medical scan similarity analysis functions, one or more medical report generator functions, and/or one or more medical report analysis functions, for example, in conjunction with the medical scan image analysis system 112, the medical scan natural language analysis system 114, and/or the medical scan comparison system 116) using weighted values for the respective annotations determined based on the predicted levels of confidence in the respective annotations (col. 53 lines 2-11 recite the final consensus annotation 1030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight. In some embodiments, each feature of the feature vector can be computed using a different set of user weights, for example, where the different feature weights for each user is determined based on corresponding category-based performance score data and/or qualification data (i.e. weighted values for the respective annotations based on confidence levels)).
Regarding claim 2, Bernard teaches the system according to claim 1, wherein the training data selection component further determines whether to apply the respective annotations in association with usage of the data sample for training the machine learning model based on the predicted levels of confidence in the respective annotations (col. 27 lines 32-39 recite in some embodiments, the user can select confidence score thresholds for the confidence data via a sliding bar or other user input, and only abnormality annotation data and/or categorized classification data with a corresponding confidence score that meets, exceeds, or otherwise compares favorably to the corresponding confidence score threshold set by the user will be displayed. Col. 72 lines 57-61 recite training set criteria, for example, identified in training parameters 620 of the medical scan image analysis function, can be utilized to automatically identify and select medical scans to be included in the training set from a plurality of available medical scans. Col. 72 line 67 – Col. 73 lines 1-2 recite the training set criteria can include data integrity requirements for medical scans in the training set such as requiring that the medical scan is assigned a truth flag 461, requiring that performance score data 530 for a hospital and/or medical professional associated with the medical scan compares favorably to a performance score threshold, requiring that the medical scan has been reviewed by at least a threshold number of medical professionals, requiring that the medical scan and/or a diagnosis corresponding to a patient file of the medical scan is older than a threshold elapsed time period, or based on other criteria intended to insure that the medical scans and associated data in the training set is reliable enough to be considered "truth" data (i.e. applying annotations based on the confidence level of the respective annotation)).
Regarding claim 3, Bernard teaches the system according to claim 1, wherein the annotation accuracy evaluation component further determines an aggregated level of confidence for the plurality of ground truth annotations based on the predicted levels of confidence in the respective annotations (col. 53 lines 21-27 recite in some embodiments, confidence scores for each individual annotation can also be calculated for each user's annotation, and the consensus confidence score 1050 can be generated based on these confidence scores, for example, based on an average confidence score (i.e. an aggregated confidence level), based on confidence scores of annotation data that matches the final consensus annotation 1030, etc.), 
and wherein training data selection component selects the data sample for inclusion in the training data set based on the aggregated level of confidence exceeding a threshold level of confidence (col. 27 lines 32-39 recite in some embodiments, the user can select confidence score thresholds for the confidence data via a sliding bar or other user input, and only abnormality annotation data and/or categorized classification data with a corresponding confidence score that meets, exceeds, or otherwise compares favorably to the corresponding confidence score threshold set by the user will be displayed (i.e. selecting data for training the machine learning model based on the level of confidence exceeding a threshold)).
Regarding claim 5, Bernard teaches the system according to claim 1, wherein the training data selection component further selects one or more of the ground truth annotations for application to the data sample in association with usage of the data sample for training the machine learning model based on the one or more ground truth annotations having a predicted level of confidence that exceeds a threshold level of confidence (col. 19 lines 15-34 recite alternatively or in addition to identifying particular scans of the training set, the training set data 621 can identify training set criteria, such as necessary scan classifier data 420, necessary abnormality locations, classifiers, or other criteria corresponding to abnormality annotation data 442, necessary confidence score data 460, for example, indicating that only medical scans with diagnosis data 440 assigned a truth flag 461 or with confidence score data 460 otherwise comparing favorably to remediation instruction data 651 which can indicate the a training set confidence score threshold are included, a number of medical scans to be included and proportion data corresponding to different criteria, or other criteria used to populate a training set with data of medical scans (i.e. selecting data samples with annotations that have a confidence level that exceeds a threshold)).
Regarding claim 6, Bernard teaches the system according to claim 1, wherein the training data selection component further identifies two or more annotations of the plurality of ground truth annotations that have a defined degree of similarity and that have a predicted level of confidence that exceeds a threshold level of confidence (col. 50 lines 24-33 recite annotation similarity data is generated by comparing the first annotation data to the second annotation data, and consensus annotation data is generated based on the first annotation data and the second annotation data in response to the annotation similarity data indicating that the difference between the first annotation data and the second annotation data compares favorably to an annotation discrepancy threshold. The consensus annotation data is mapped to the medical scan in a medical scan database (i.e. two or more annotations that are determined to be similar). Col 51 line 64 – col. 52 line 3 recites the medical scan annotator system 106 can also map the calculated consensus confidence score to the medical image in the confidence score data 460. In some embodiments, a truth flag 461 will automatically be assigned to all final consensus annotation 1030 in the confidence score data 460 and/or will automatically be assigned to final consensus annotation 1030 that exceeds a truth threshold (i.e. the annotations have a confidence level that exceeds a threshold)), 
and wherein the training data selection component further applies one of the two or more annotations to the data sample for training the machine learning model (figs. 10A and 10B, and col. 49 lines 64-67 – col. 50 lines 1-5 recite medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106, and the annotations received from the multiple medical professionals can be processed automatically by a processing system of the medical scan annotator system, allowing the medical scan annotator system to automatically determine a consensus annotation of each medical scan. Col. 58 lines 9-15 recite some or all of the medical scan inference functions 1105 can be trained by the medical scan image analysis system and/or the medical scan natural language processing system, and/or some medical scan inference functions 1105 can utilize both image analysis and natural language analysis techniques to generate inference data 1110 (i.e. annotations are selected and can be input to train a machine learning model for an inference task)).
Regarding claim 7, Bernard teaches the system according to claim 1, wherein the different annotation processes involve a same annotation technique yet different algorithms or models (col. 96, lines 21-32 In various embodiments, the user performance data includes specialization data that includes a plurality of category specialty scores. At least one image category corresponding to the second medical scan is determined. At least one category specialty score of the specialization data of the fourth user is updated based on the annotation accuracy score, where the at least one category specialty score corresponds to the at least one image category. The fourth user is added to a set of expert users in the user database in response to determining that the updated user performance data compares favorably to an expert status threshold (i.e. a user may use the same annotation technique on different models, but over time is assigned scans that are similar to scans the user is determined to have annotated well in the past)).
Regarding claim 8, Bernard teaches the system according to claim 1, wherein the different annotation processes involve a manual annotation technique and involve different entities that perform the manual annotation technique (col. 51 lines 37-55 recite the medical scan annotator system 106 can evaluate the set annotation data 1020 received from the selected user set 1010 (i.e. different entities performing manual annotations) to determine if a consensus is reached, and/or generate a final consensus annotation 1030, for example, by performing an annotation consensus function 1040. For example, consider a selected user set 1010 that includes three users. If two users annotate a medical scan as "normal" and the third user annotates the medical scan as "contains abnormality", the annotation consensus function 1040 performed by medical scan annotator system 106 may determine that the final consensus annotation 1030 is "normal" by following a majority rules strategy. Alternatively, the medical scan annotator system 106 can determine that a consensus is not reached because one of the users indicated that an abnormality is present, and that the medical scan should not be passed off as normal because a level of confidence that the scan is normal, determined by a calculated consensus confidence score 1050, does not exceed a consensus confidence threshold).
Regarding claim 9, Bernard teaches the system according to claim 1, wherein the different annotation processes vary based on different annotation techniques involved in the annotation processes, and wherein the different annotation techniques are selected from a group consisting of, a manual annotation technique, a supervised learning annotation technique, and a metadata extraction annotation technique (col. 10 lines 65-67 – col. 11 lines 1-9 recite annotation author data 450 can also include one or more medical scan analysis function identifiers 357 or other function identifier indicating one or more functions or other processes of a subsystem responsible for automatically generating and/or assisting a user in generating some or all of the diagnosis data (i.e. identifying a manual annotation technique or a supervised learning annotation technique), for example an identifier of a particular type and/or version of a medical scan image analysis functions that was used by the medical scan diagnosing system 108 used to generate part or all of the diagnosis data 440 and/or an interface feature identifier 359, indicating an one or more interface features presented to a user to facilitate entry of and/or reviewing of the diagnosis data 440)
Regarding claim 10, Bernard teaches the system according to claim 1, wherein the data samples comprise unannotated data samples (col. 22 lines 58-60 recite the scan review data 810 can also correspond to new annotation data or other diagnosis data entered by the user as part of a blind review and/or 60 first review of the medical scan (i.e. unannotated data samples)).
Regarding claim 11, Bernard teaches the system according to claim 1, wherein the collection component collects at least some of the data samples based on the at least some of the data samples being previously annotated with ground truth annotations associated with predicted confidence levels below a threshold level of confidence (fig. 11C and col. 63 lines 66-67 – col. 64 lines 1-4 recite the remediation evaluation function can include determining that remediation is necessary when recent accuracy data and/or efficiency data of a particular medical scan inference function 1105 is below the normal performance level of the particular inference function (i.e. samples with annotations that had confidence levels below a threshold level)).
Claim 12 is a method claim and its limitation is included in claim 1. The only difference is that claim 12 requires a method (col. 87 lines 14-16 recite fig. 16 presents an embodiment of a method for execution by a medical scan diagnosing system 108 or other 15 subsystem as described herein that includes a processor). Therefore, claim 12 is rejected for the same reasons as claim 1.
Claim 13 is a method claim and its limitation is included in claim 2. Claim 13 is rejected for the same reasons as claim 2.
Claim 14 is a method claim and its limitation is included in claim 3. Claim 14 is rejected for the same reasons as claim 3.
Claim 16 is a method claim and its limitation is included in claim 5. Claim 16 is rejected for the same reasons as claim 5.
Claim 17 is a method claim and its limitation is included in claim 6. Claim 17 is rejected for the same reasons as claim 6.
Regarding claim 18, Bernard teaches the method according to claim 12, wherein the different annotation processes vary based on at least one of, an entity that performs the annotation or an algorithm that executes the different annotation processes (figs. 10A and 10B, and col. 49 lines 64-67 – col. 50 lines 1-5 recite medical scans that require annotation, for example, that have been triaged from a hospital or other triaging entity, can be sent to multiple users selected by the medical scan annotator system 106 (i.e. different annotation processed based on different entities performing the annotations), and the annotations received from the multiple medical professionals can be processed automatically by a processing system of the medical scan annotator system, allowing the medical scan annotator system to automatically determine a consensus annotation of each medical scan).
Claim 19 is a machine-readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 19 requires a non-transitory machine-readable storage medium (col. 105 lines 60-64 recite as may further be used herein, a computer readable 60 memory includes one or more memory elements. A memory element may be a separate memory device, multiple memory devices, or a set of memory locations within a memory device)
Claim 20 is a machine-readable storage medium claim and its limitation is included in claim 2. Claim 20 is rejected for the same reasons as claim 2.
Regarding claim 21, Bernard teaches the method according to claim 12, wherein the different annotation processes comprise an automated algorithm-based annotation process and a manual annotation process (col. 53 lines 48-59 recite the auto-generated annotation data can also be retrieved from the medical scan database 342 if it was generated by a subsystem 101 previously. One or more auto-generated annotations can be assigned their own weights and/or confidence scores, for example, based on the model accuracy data 631 and/or another determined performance of the function and/or subsystem responsible for creating each auto-generated annotation. Each auto-generated annotation data can be thus treated as an annotation from another user, and can be used to determine if consensus is reached and/or to generate the consensus annotation in the same fashion (i.e. annotations can be generated by an automated process and a manual process)), and wherein the method further comprises:
applying, by the system, the automated algorithm-based annotation process to the data sample to generate a first ground truth annotation (col. 53 lines 45-48 recite the auto-generated annotation data can be automatically generated by medical scan annotator system 106 by utilizing one or more medical scan analysis functions (i.e. applying an automated annotation process to generate a first annotation));
determining, by the system, a first predicted level of confidence in the first ground truth annotation; and sending, by the system, the data sample for annotating via the manual annotation process based on the first predicted level of confidence being below a threshold (col. 61 lines 29-39 recite if the inference data 1110 is determined to be accurate, the diagnosis data 440 or other data corresponding to the medical scan can be updated accordingly based on the inference data 1110, and/or the inference data can be transmitted to the originating entity or other requesting entity. If the inference data 1110 is determined to be inaccurate, the inference data can be automatically modified based on the expert feedback data received from the client device, and the modified inference data 1110 and/or diagnosis data indicated in the expert feedback data 1135 can be mapped to the medical scan in the diagnosis data 440. Col. 61 lines 57-65 recite performing the inference data evaluation function 1138 can include performing the annotation consensus function 1040 or utilizing other features of the medical scan annotator system 106 to determine whether or not consensus is reached between the inference data 1110 and the expert feedback data 1135, for example, by determining whether or not a calculated consensus confidence score 1050 exceeds a consensus confidence threshold (i.e. when the confidence level of an automated annotation is low, the sample is submitted for manual annotation)).
Regarding claim 22, Bernard teaches the method according to claim 12, wherein the different annotation processes comprise an automated algorithm-based annotation process and a manual annotation process (col. 53 lines 48-59 recite the auto-generated annotation data can also be retrieved from the medical scan database 342 if it was generated by a subsystem 101 previously. One or more auto-generated annotations can be assigned their own weights and/or confidence scores, for example, based on the model accuracy data 631 and/or another determined performance of the function and/or subsystem responsible for creating each auto-generated annotation. Each auto-generated annotation data can be thus treated as an annotation from another user, and can be used to determine if consensus is reached and/or to generate the consensus annotation in the same fashion (i.e. annotations can be generated by an automated process and a manual process)), and wherein the method further comprises:
applying, by the system, the automated algorithm-based annotation process to the data sample to generate a first ground truth annotation (col. 53 lines 45-48 recite the auto-generated annotation data can be automatically generated by medical scan annotator system 106 by utilizing one or more medical scan analysis functions (i.e. applying an automated annotation process to generate a first annotation));
determining, by the system, a first predicted level of confidence in the first ground truth annotation; and foregoing, by the system, manual annotation process based on the first predicted level of confidence exceeding a threshold level of confidence (col. 61 lines 29-39 recite if the inference data 1110 is determined to be accurate, the diagnosis data 440 or other data corresponding to the medical scan can be updated accordingly based on the inference data 1110, and/or the inference data can be transmitted to the originating entity or other requesting entity. If the inference data 1110 is determined to be inaccurate, the inference data can be automatically modified based on the expert feedback data received from the client device, and the modified inference data 1110 and/or diagnosis data indicated in the expert feedback data 1135 can be mapped to the medical scan in the diagnosis data 440. Col. 61 lines 57-65 recite performing the inference data evaluation function 1138 can include performing the annotation consensus function 1040 or utilizing other features of the medical scan annotator system 106 to determine whether or not consensus is reached between the inference data 1110 and the expert feedback data 1135, for example, by determining whether or not a calculated consensus confidence score 1050 exceeds a consensus confidence threshold (i.e. if the level of confidence in the first annotation is high, manual annotation is not necessary)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180068221 A1 (Brennan et al) teaches generating ground truths for a machine-learning process by annotating a ground truth training set to identify with low entropy measures and generating a verification score for each annotation.
US 20180068222 A1 (Brennan et al) teaches generating ground truths for a machine-learning process by annotating a ground truth training set to identify with high entropy measures and generating a verification score for each annotation.
US 20190347524 A1 teaches using a machine learning algorithm to obtain a learned annotation of objects, wherein the automatic annotation techniques uses manual annotations or ground truths as training input, and the automatic annotation technique tries to simulate or recreate the manual annotations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- 
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121